Case 8:19-cr-00504-MSS-CPT Document 104 Filed 04/15/21 Page 1 of 2 PageID 269




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                                  CASE NO: 8:19-cr-504-MSS-CPT

BRADLEY DIEFFENBACHER


                             ACCEPTANCE OF PLEA OF GUILTY
                               AND ADJUDICATION OF GUILT

       This case having been considered by the Court on the Report and Recommendation

Concerning Plea of Guilty, (Dkt. 103) filed on March 25, 2021, and no objection thereto having

been filed, it is ORDERED:

       1.     The Report and Recommendation of the United States Magistrate Judge, (Dkt.

              103) is ACCEPTED, AFFIRMED AND ADOPTED.

       2.     Defendant, Bradley Dieffenbacher has entered a plea of guilty to Counts One, Two,

              Three, Four and Five of the Indictment knowingly, intelligently and voluntarily. Such

              plea is accepted, and Defendant is adjudicated guilty of Counts One, Two, Three,

              Four and Five of the Indictment.

       3.     That sentencing is scheduled for July 29, 2021 at 1:30 PM.             Counsel are

              reminded of the requirement to contact the Courtroom Deputy if this hearing is

              anticipated to take longer than thirty (30) minutes.
Case 8:19-cr-00504-MSS-CPT Document 104 Filed 04/15/21 Page 2 of 2 PageID 270



       4.      Sentencing memoranda SHALL BE FILED IN EACH CASE and shall be filed no

               later than ten (10) business days prior to the date of the sentencing hearing.

       DONE and ORDERED in Tampa, Florida, this 15th day of April, 2021.




Copies to:
Counsel of Record
U.S. Probation Office
U.S. Pretrial Services
U.S. Marshal Service




                                              -2-
